Case 19-30531-KLP      Doc 108     Filed 03/23/21 Entered 03/23/21 16:15:13         Desc Main
                                  Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 IN RE:

 CICEL L. JOHNSON                                         CHAPTER 13
                                                          Case No.: 19-30531-KLP
                                    Debtor
                                                          Hearing: March 24, 2021
                                                                   9:10 a.m.




                        NOTICE OF APPEARANCE OF COUNSEL

          COMES NOW the undersigned, Wayne Barry Montgomery, Virginia State Bar

 number 43042, and notes his appearance as counsel for HP Virginia I, LLC (“Home

 Partners”), creditor in this action, to be heard on its Objection to the Confirmation of the

 debtor’s amended chapter 13 plan (docket no. 98) filed in this case.




                                    HP VIRGINIA I, LLC



                                    /s/ W. Barry Montgomery
                                                Of Counsel



 W. Barry Montgomery, Esquire (VSB# 43042)
 KALBAUGH, PFUND & MESSERSMITH
 Counsel for HP Virginia I, LLC
 901 Moorefield Park Drive, Suite 200
 Richmond, Virginia 23236
 Tel: (804) 320-6300

                                               1
Case 19-30531-KLP      Doc 108    Filed 03/23/21 Entered 03/23/21 16:15:13         Desc Main
                                 Document      Page 2 of 2



 Fax: (804) 320-6312
 E-mail: barry.montgomery@kpmlaw.com


                                   Certificate of Service

         I hereby certify that on the 23rd day of March, 2021, I did electronically file a
 copy of the foregoing with the Clerk of this Court who then sent a Notice of Electronic
 Filing (“NEF”) to:

 James E. Kane, Esq.         (VSB #30081)
 KANE & PAPA, P.C.
 1313 East Cary St.
 Richmond, VA 23219
 (804) 225-9500 (phone)
 (804) 225-9598 (fax)


 /s/ W. Barry Montgomery
  W. Barry Montgomery, Esquire (VSB# 43042)
 KALBAUGH, PFUND & MESSERSMITH
 HP Virginia I, LLC
 901 Moorefield Park Drive, Suite 200
 Richmond, Virginia 23236
 Tel: (804) 320-6300
 Fax: (804) 320-6312
 E-mail: barry.montgomery@kpmlaw.com




                                              2
